SHEA, J.,
dissenting in part. I agree with the majority opinion in all respects except its holding that the trial court was not obliged to conduct a preliminary inquiry concerning the defendant’s claim of an improper communication between one or more jurors and a member of the victim’s family. I disagree with the majority’s disposition of that claim without ordering the trial court to conduct such an inquiry to determine whether there is any substance to the defendant’s claim of juror misconduct.
*220The majority opinion recognizes that our Supreme Court has declared that to assure that a defendant’s right to a trial before an impartial jury has been fully protected, a trial court must conduct a preliminary inquiry, sua sponte if necessary, whenever it is presented with any allegations of juror misconduct. State v. Brown, 235 Conn. 502, 519-32, 688 A.2d 1288 (1995) (en banc). The trial court in this case never made such an inquiry.
Although the Brown court left the proper scope and form of such an inquiry to the trial court’s discretion, it did offer guidance for the proper exercise of this discretion. Specifically, our Supreme Court observed that the extensiveness of the inquiry might vary with the seriousness and credibility of the allegations of jury misconduct. “The more obviously serious and credible the allegations, the more extensive an inquiry is required; frivolous or incredible allegations may be disposed of summarily. ... A proper assessment of the credibility of the allegations will require the trial court to weigh the source of the allegations.” (Citations omitted.) Id., 531.
The court in the present case summarily dismissed the defendant’s allegations without any inquiry into the source of the information. When the defendant stated that there were witnesses who were prepared to come forward to corroborate the alleged misconduct, the court abruptly precluded any further discussion of the matter. At a minimum, the court’s evaluation of the credibility of the allegation required inquiry into the identity of the witnesses and the substance of their proposed testimony. Without such an inquiry, the court’s summary dismissal of the allegation was an abuse of discretion.
Accordingly, to comply with the edict of our Supreme Court, this case should be remanded for the purpose of conducting an inquiry concerning the defendant’s claim of juror misconduct.